PER CURIAM:
George Brandon appeals the district court’s order dismissing without prejudice his 42 U.S.C. § 1983 (2000) complaint based on his failure to pay a partial filing fee. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Brandon v. Stanley, No. 2:06-cv-00276-RAJ (E.D.Va. Oct. 11, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before *208the court and argument would not aid the decisional process.

AFFIRMED.